PER CURIAM.
Barrington Patterson appeals from the trial court’s denial of his 3.800 motion. We affirm the denial of the motion finding that the issues raised lack merit. With regard *452to the issue of whether the Department of Corrections has properly credited Patterson with 392 days credit for time served in accordance with the trial court’s order, we note that the defendant must first exhaust the administrative remedies provided by the Department of Corrections. Bennett v. State, 732 So.2d 1130, 1131 n. 1 (Fla. 3d DCA 1999). Accordingly, this affirmance is without prejudice to Patterson re-raising this issue once he has exhausted the administrative remedies provided by the Department of Corrections.
Affirmed.